Order modified in accordance with the memorandum and as modified affirmed, with $50 costs and disbursements to the respondent, Philip Chuff. Memorandum: The order appealed from directs the respondents-appellants to reinstate the petitioner-respondent to his position as teacher in the schools of the Central School District and to pay to the petitioner-respondent his full compensation from the date of his suspension, September 4, 1957, to the date of his reinstatement, less any compensation he has received from other employment during that period. Since the show cause order dated September 24, 1957, upon which the proceeding was brought before the Special Term restrains the respondents-appellants from preferring or filing charges pending the hearing and determination of the proceeding, payment of compensation should be confined to the period between the date of suspension, September 4, 1957 and the date of the show cause order, September 24, 1957, less any compensation received from other employment. All concur. (Appeal from an order of Herkimer Special Term directing the reinstatement of petitioner to his position as teacher in the schools of the Central School District of Frankfort and Schuyler, and payment to him of full compensation from the date of his suspension, less compensation received from other employment.) Present — McCurn, P. J., Kimball, Williams, Bastow and Halpern, JJ.